Citation Nr: 0610266	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03 15 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of a 
lacerated right index finger.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The Board is referring the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for posttraumatic stress disorder (PTSD) as it is 
noted that this is a combat veteran.


FINDINGS OF FACT

1.  The veteran's right shoulder disability began many years 
after his active duty, and there is no medical evidence of a 
nexus between any current right shoulder disability and the 
veteran's active military service.

2.  Resolving doubt in favor of the veteran, residuals of a 
right index finger laceration is the result of injury 
incurred in service. 

3.  Evidence of hypertension was not shown in service, 
hypertension was not identified within the one-year period 
following the veteran's discharge from service, and there is 
no competent medical evidence linking hypertension to 
service. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or 
aggravated by service, and arthritis of the right shoulder, 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

2.  The grant of service connection is warranted for 
residuals of a lacerated right index finger.  38 U.S.C.A. §§ 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304.

3.  Hypertension was not incurred or aggravated by service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide.  VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  The claimant has been informed 
of the evidence needed to show his entitlement to the claims 
on appeal in a July 2002 and June 2004 letters among other 
documents.  In addition, letters provided the claimant with 
specific information relevant to the VCAA.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include; 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection in July 2002 
and June 2004, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  The Board 
however finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Specifically, the Board concludes 
below that the preponderance of the evidence is against each 
of the appellant's claims for entitlement to service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claims on appeal or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal regarding the 
appellant's claim discussed herein would not be prejudicial 
error to the appellant.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  While complete VCAA notice was not provided 
prior to the AOJ decisions any defect with respect to the 
timing of the VCAA notice requirement was harmless, and the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  The purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis) and hypertension may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A.  Right shoulder disability

Background

Service medical records show that at his pre-induction 
examination in April 1968, the veteran responded yes to the 
question "Have you ever had or have you now" a "painful or 
'trick' shoulder or elbow" on his Report of Medical History.  
The examiner noted contusion of the right shoulder in August 
1967, no disability, and the disorder was not considered 
disabling.  The April 1968 examination noted normal clinical 
evaluations of the upper extremities.  In May 1969, the 
veteran complained of right shoulder pain.  X-rays were 
negative for any calcium deposits or evidence of degenerative 
changes.  The veteran complained of bilateral shoulder pain 
in December 1969 and the impression was possible bursitis.  A 
treatment record in March 1970 noted complaints of pain in 
the right shoulder, "from shrapnel wounds", but physical 
examination showed no limitation of motion, no crepitus, and 
no tenderness.  The April 1970 separation examination noted 
normal clinical evaluations of the upper extremities and 
musculoskeletal.  

VA x-rays dated in March 2002 showed moderate degree of 
acromioclavicular arthropathy and mild osteoarthritic changes 
involving the rotator cuff insertion.

At his October 2002 VA examination, the examiner noted that 
the veteran denied any shoulder pain prior to his entering 
into the military; however, it was noted that his April 1968 
pre-induction history and physical forms were in his record 
and the history form did show a "yes" check mark on the 
line indicating painful or trick shoulder.  The reviewing 
physician commented that there was a contusion of the right 
shoulder in August of 1967.  This examiner noted that this 
was a clear indication that there was some prior shoulder 
condition prior to entering the military, though the 
examination of the shoulder at the time did not show any 
abnormal findings.  The diagnosis was mild osteoarthritis of 
the right shoulder with no functional impairment; no apparent 
worsening over time.

In June 2004, the Board remanded the appeal for further 
development to include the scheduling of a VA examination.

VA treatment records dated May 2002 to August 2004 show 
complaints of right shoulder pain with rotator cuff 
arthropathy diagnosis.  An August 2004 MRI revealed 
hypertrophy of the rotator cuff tendon without abnormal 
signal, acromioclavicular osteoarthritis. 

A July 2004 lay statement from Samuel F. Goethe, Jr., 
indicated that the veteran suffered from right shoulder pain 
after the military which subsequently caused him to quit his 
job.

Treatment records from Southcoast Orthopaedics dated August 
2004 and September 2004 indicate that the veteran denied any 
obvious history of injury; however, he did recall sleeping on 
air mattresses on the mountain top on rocks and stones and 
has had intermittent pain since then.  After examination, the 
assessment was right shoulder rotator cuff tendinitis with 
likelihood for degenerative rotator cuff tear given the 
veteran's history of having difficulty lifting the right arm.  
X-ray report showed acromioclavicular joint arthrosis right 
shoulder with Type II-III acromion on the outlet view.  A 
September 2004 assessment noted right acromioclavicular joint 
arthritis.

At his December 2004 VA examination, the veteran reported 
that he had no injury pre-induction.  The veteran reported 
that while in Vietnam, while sleeping on a cot or on a 
mattress on the ground, he developed the onset of pain in his 
right shoulder.  He stated he went to sick bay several times, 
but never had an injury to it.  He indicated he has had 
problems ever since.  

The examiner noted that he was able to find, in fact, there 
was an entry in the veteran's pre-induction physical that 
talked about a contusion to the right shoulder in August of 
1967.  The veteran checked "yes" to shoulder problem, but 
his examination was unremarkable.  The same box was checked 
on his exit physical and his examination continued to be 
unremarkable.  The examiner opined that it was as likely as 
not that the veteran's current osteoarthritis had its onset 
pre-enlistment and over the 37 years since then had developed 
into the osteoarthritis.  The examiner saw no indication that 
the veteran sustained any other specific trauma to his 
shoulder.  

Analysis

Although the appellant was diagnosed and treated for right 
shoulder pain in service, there is no medical evidence 
tending to show that this symptom in service represented a 
chronic disability rather than an acute and transitory 
condition.  The evidence does not demonstrate any showing of 
residual pathology.  Indeed, the April 1970 separation 
examination report notes the veteran's musculoskeletal and 
upper extremity evaluations as normal.  In addition, it is 
noted that the veteran was diagnosed with acromioclavicular 
joint osteoarthritis in March 2002, approximately 31 years 
after separation from service; no medical evidence links the 
disability to service.

The December 2004 VA examiner diagnosed right shoulder 
osteoarthritis, which existed prior to service.  It was noted 
that it was as likely as not that the current osteoarthritis 
had its onset pre-enlistment and over the 37 years since then 
had developed into the osteoarthritis. 

The only evidence that tends to connect the veteran's right 
shoulder disability to service is that offered by the veteran 
and a relative.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a lay person is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
lay assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are 
of extremely limited probative value towards establishing a 
link between his military service and any right shoulder 
disability.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current right shoulder 
disability is a result from any in-service disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, 
his claim for service connection must be denied.

B.  Residuals of a lacerated right index finger

Background

Service medical records show that in June 1969, the veteran 
had stitches removed from his right hand.  The April 1970 
separation examination noted normal clinical evaluation of 
the upper extremities and skin.  

At his December 2004 VA examination, the veteran reported in 
early 1969 he hit a bunker and caught his finger on a piece 
of metal and needed sutures.  He reported occasional pain and 
difficulty bending the finger fully.  

The examination revealed a 2 centimeter transverse scar on 
the ulnar surface of the middle phalanx of the right index 
finger.  The scar was difficult to see and was nontender.  He 
had normal sensation in that finger.  

Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  Service medical records 
show that in June 1969, the veteran had stitches removed from 
his right hand.  The December 2004 VA examination found a 2 
centimeter transverse scar on the ulnar surface of the middle 
phalanx of the right index finger.

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for residuals of a lacerated right 
index finger is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Hypertension

Background

Service medical records are negative for findings of 
hypertension.  

Treatment reports from Optimal Health Clinic dated April 2002 
show that the veteran reported a history of high blood 
pressure.  Blood pressure readings were within normal limits.

In June 2004, the Board remanded the appeal for further 
development to include scheduling a VA examination.

VA treatment records dated May 2002 to August 2004 show the 
veteran was taking anti-hypertension medication.  

At his December 2004 VA examination, the veteran reported 
that he was told about his high blood pressure in the early 
1970s while in service.  He was later treated with Atenolol 
and Lisinopril.  The examiner noted in reviewing the 
veteran's service medical records there were blood pressure 
readings from his pre-enlistment and exit examinations which 
were both normal.  There were no other blood pressure 
readings anywhere in service.  The examiner indicated that 
there was no indication that the veteran developed high blood 
pressure shortly after service.  The examiner opined that the 
veteran was currently under treatment for hypertension, but 
saw no indication that it had its onset in service or shortly 
thereafter.

Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for 
hypertension.

Service medical records do not show elevated blood pressure 
readings and there was no medical diagnosis of hypertension 
during service.  There is no medical evidence that 
hypertension was manifested within one year after separation 
from service.  The December 2004 VA examiner found no 
indication that hypertension had its onset in service or 
shortly thereafter.

As the record shows no diagnosis of hypertension until many 
years after service, and the record includes no competent 
medical opinion relating the current disability to service, 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for hypertension must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).




ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for residuals of a 
laceration to the right index finger is granted.

Entitlement to service connection for hypertension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


